Citation Nr: 1024537	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of neck 
injury.

2.  Entitlement to service connection for residuals of left 
hip injury.

3.  Entitlement to service connection for residuals of 
sprained ankle.

4.  Entitlement to service connection for chronic urinary 
system infection.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal. The veteran testified before a decision review 
officer at the RO in July 2005.

This matter was remanded by the Board in May 2008 for 
additional development.  Such has been completed and this 
matter is returned to the Board for additional consideration.

The Veteran is noted to have submitted a statement in April 
2010 after the most recent supplemental statement of the case 
(SSOC).  However the contentions raised in regards to her hip 
and neck complaints are either duplicative of earlier 
statements  or evidence regarding these problems, or else are 
neither probative nor pertinent to either claim.  Also 
submitted after the April 2010 SSOC was a duplicate statement 
from a therapist that had been previously considered by the 
RO.  Therefore there is no prejudice to the Veteran in 
proceeding with adjudication without remand to the RO for 
consideration of this additional evidence.  Bernard v. Brown, 
4 Vet.App. 384 (1993).

The appeal of the issues of service connection for residuals 
of sprained ankle and for chronic urinary tract infection, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The competent medical evidence reflects that neck 
complaints treated in service following a motor vehicle 
accident were acute and transitory with no continuity of 
symptoms, and that the Veteran's current cervical spine 
disability is neither related to service nor due to arthritis 
that manifested within one year of service discharge.

2.  The competent medical evidence reflects that left hip 
complaints treated in service following a fall were acute and 
transitory with no continuity of symptoms, and that the 
Veteran's current left hip disability is neither related to 
service nor due to arthritis that manifested within one year 
of service discharge.


CONCLUSIONS OF LAW

1.  Residuals of a neck injury were not incurred in or 
aggravated by active military service, nor is there arthritis 
of the cervical spine that can be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Residuals of a left hip injury were not incurred in or 
aggravated by active military service, nor is there arthritis 
of the left hip that can be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received August 2003 and a duty to assist letter 
was sent later the same month, prior to the May 2004 denial 
of these claims on the merits.  These letters provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, and of her and VA's respective duties.  The duty 
to assist letter, specifically notified the Veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  She was advised that it was 
her responsibility to either send medical treatment records 
from her private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for her.  The Veteran was also asked to advise VA if 
there was any other information or evidence she considered 
relevant to this claim so that VA could assist in procuring 
that evidence.  Additional notice was sent in November 2004, 
March 2006 and May 2008.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were obtained, and it appears that complete 
records are now associated with the claims folder following 
multiple attempts to obtain them.  Furthermore, VA, and 
private medical records were obtained and associated with the 
claims folder.  The Veteran also provided testimony at a DRO 
hearing held in July 2005 at the RO.  The matter was remanded 
in May 2008 to include additional development, and such has 
been completed. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination of 
the joints was done in September 2005 and included review of 
the claims file and examination of the Veteran.  Additional 
examination is not indicated where the additional evidence 
received since September 2005 does not indicate that either 
the neck or left hip condition should be service connected. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in March 2006.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra. Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits. See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  
Service connection is presumed for arthritis if evidence 
shows that arthritis became manifest to a compensable degree 
(10 percent) within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In addition, service-connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Lay testimony is competentto establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); (lay person may provide 
eyewitness account of medical symptoms); see also Harvey v. 
Brown, 6 Vet. App. 390, 394 (1994).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

A.  Neck Injury

Service treatment records reveal that in August 1984, the 
Veteran was treated after being in a motor vehicle accident 
and had complaints of pain in the neck, as well as nausea and 
headaches.  She indicated she was rear ended and was hit 
pretty hard.   She had pain on applying traction to the neck.  
She described a whiplash injury to her neck.  She was placed 
in a cervical collar and assessed with neck injury.  On 
follow-up later the same month, she continued to be using a 
cervical collar for her neck and was changed to a 
Philadelphia collar for her neck injury.  No other references 
to neck problems are made in the service treatment records.  

A photocopy of a diary from her grandmother noted that she 
had been in an accident and injured her neck in August 1984.  

Post service records, which include VA and private records, 
are negative for neck complaints or significant findings 
regarding the cervical spine for many years after service, 
despite the fact that she was seen for lumbar spine 
complaints repeatedly since 2000 and left shoulder complaints 
since 1998.  Of note, a December 1998 evaluation for physical 
therapy of the left shoulder strain from a work injury noted 
that the cervical spine range of motion was within normal 
limits without pain.  A March 2002 neurological consult for 
low back pain included an examination of the neck, which 
revealed the neck to be supple with full range of motion and 
no other significant findings.  A September 2002 followup for 
low back pain and increased left shoulder pain noted the 
medical history to include whiplash injury to C5-6-7 in 1984 
car accident and of wearing a neck brace for 2 months.  
However there were no significant findings regarding the 
neck.  An October 2002 cervical X-ray was normal.  

Neck complaints are clearly reported in VA treatment notes 
from 2004.  In January 2004, she was seen for pulmonary 
problems but gave a history of neck pain and degenerative 
joint disease (DJD).  The rest of the examination focused on 
the pulmonary symptoms.  In August 2004 she related the 
history of the accident in Germany with whiplash, but 
examination of the neck was normal.  A September 2004 pain 
assessment noted pain located in the neck of less than 3 
months duration.  The pain was constant and of varying 
intensity.  A June 2005 problem list included neck pain and 
joint pain in her left leg.  

The Veteran testified at her DRO hearing in June 2005, 
wherein she related her motor vehicle accident which gave her 
whiplash and she wore a cervical collar for 2 months.  She 
said that she continued treatment for the neck through 
service, and now received physical therapy for it, with the 
most recent treatment done in last year.  She took Flexeril 
for her neck.  She related a similar history of the neck 
injury and of subsequent neck problems in various written 
statement submitted in the claims folder, dating back to her 
claim of August 2003.

The Veteran underwent VA orthopedic examination in September 
2005 which included examination of her neck.  The claims file 
was reviewed.  She reported occasional sharp pain near the 
back of her neck when she tried to tilt her head or turn it 
suddenly.   It was intermittent and unrelated to activity.  
The pain was about 4/10.  There was no precipitating cause 
and sometimes her neck felt stiff.  She indicated that it 
affected her ability to work and perform activities of daily 
living.  Physical therapy helped.  She had a history of 
whiplash injury in 1985 in Germany and wore a cervical 
collar.  She still suffered occasional pain.  Repetitive 
motion increased the pain, but she had no flareups or 
additional loss of motion.  She did not use a cervical 
collar.  Examination revealed her head was square on her 
shoulders.  Her muscle tone was good and there was no spasm 
or atrophy.  There was no tenderness.  Active and passive 
motion were the same, with 25 degrees extension and flexion, 
with lateral flexion of 15 degrees and rotation was 50 
degrees bilaterally.  There was no pain and no additional 
loss of motion due to pain, fatigue or lack of endurance 
after repetitive use.  Both upper extremities were negative 
for neurological deficiency.  The X-ray of the cervical spine 
was within normal limits.  The diagnosis was normal cervical 
spine.  There was no evidence of any traumatic pathology at 
the present.  The examiner opined that it was not likely that 
her current complaints could be linked to service.
  
In April 2006 she was seen for pain issues with multiple 
joint complaints that included neck pain and a past medical 
history of DJD.  On examination her neck was supple, without 
lymphadenopathy, with full range of motion and straight leg 
raise was positive.  She was assessed with pain, arthritis, 
arthralgia and degenerative disc disease (DDD).  It was noted 
that her last cervical spine X-ray was in October 2002 and 
plans were to do a CAT scan of the cervical spine.  

Lay statements submitted in March 2009 and May 2009 from the 
Veteran's mother and a friend both recall her having an 
accident in 1984, with her mother reporting that she had 
whiplash and needed a cervical collar.  Her mother reported 
she has ongoing problems with her neck.  

A July 2009 statement from her massage therapist stated that 
she provides massage to the Veteran's neck and notes the 
muscles are very tight and painful and seems to involve the 
C3-4 vertebrae.  

Throughout the pendency of her appeal, the Veteran has 
contended ongoing cervical spine problems have existed since 
her initial injury.  

Based on a review of the foregoing, the Board finds that the 
preponderance of the evidence is against granting service 
connection for a residuals of a neck injury.  The whiplash 
injury to the cervical spine treated in service following a 
motor vehicle accident in 1984 is shown to have been acute 
and transitory and resolved without residuals.  

Thereafter the record was silent for any neck problems until 
decades later when they re-emerged in 2004.  Although 
included in her medical history in January 2004, a diagnosis 
of DJD was not shown by X-ray in the post service records, 
including the September 2005 VA examination which included 
normal X-rays.  Thus there is no evidence of arthritis shown 
within a year after discharge.  The medical evidence does not 
reflect a continuity of symptoms after service, and does not 
show onset of arthritis within one year of discharge from 
service.  Service connection is not shown on a direct basis, 
pursuant to 38 C.F.R. § 3.303, and the presumptions of 38 
C.F.R. § 3.307 and 3.309 do not apply.  

While the Veteran has testified as to having ongoing symptoms 
of neck problems since service, and is competent to relate 
her symptoms, this lay testimony is outweighed by the medical 
evidence showing no objective evidence of a chronic neck 
disorder until many years post service.  In essence, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for so many years thereafter.  
While she is competent to relay her history of neck 
complaints and symptoms, she is not competent to provide 
medical testimony indicating that the neck symptoms she felt 
were the onset of a currently diagnosed condition.  Her lay 
contentions regarding this symptomatology are outweighed by 
the available medical evidence.  See generally Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.)  Here the medical evidence 
reflecting lack of disability for years after service 
outweighs her contentions regarding continuity of symptoms.  

In this case, the competent medical evidence includes an 
unfavorable VA medical opinion from the September 2005 VA 
examination, where the examiner opined that the current neck 
complaints were not likely related to service.  

In sum, the preponderance of the evidence is against a grant 
of service connection for residuals of a neck injury, and the 
application of the benefit of the doubt does not apply in 
this instance.  

B.  Left hip Injury

Service treatment records show that the Veteran was seen for 
complaints of left buttock pain after falling on the floor 
and having landed on her left buttock.  She fell a second 
time on a polished floor and landed on her buttock.  The date 
of this incident and treatment was unclear.  The X-rays of 
her left hip were within normal limits.  However, examination 
did reveal positive straight leg raise on the left, with 
sensory motor, posture and muscle tone within normal limits.  
Her gait had a slight limp.  The impression was myalgia 
secondary to muscle contusion.  The treatment plan was 
parafon forte. No other references to her left hip problems 
are made in the service treatment records.  

The Veteran is noted to have no evidence of left hip 
complaints or problems years after service, shown in 
postservice VA and private records, with a September 1994 X-
ray of the left leg thigh, and knee all normal.  Left hip 
problems are not shown until 1997 when she was seen by a 
private doctor in April 1997 for complaints of the left hip, 
reporting that she had seen a doctor in Social Services who 
told her she had a problem with her left hip that should be 
checked out.  She said she had traction one year ago, and had 
fallen twice fairly recently, once in November 1995 and again 
in October 1996.  She also fell in February 1997 and hit the 
left side of her body, including her hip.  She was noted to 
have been sore and saw an orthopedic surgeon.  Physical 
examination showed slight tenderness to palpation over the 
left hip area, but she was neurovascularly intact.  She was 
assessed with left hip pain, and plans included X-raying her 
left hip and femur.  X-rays from May 1997 revealed a negative 
left hip.  

Thereafter, she is not shown to have left hip problems again 
until October 1999, when she was noted to have had a history 
of bursitis in multiple joints including the left hip noted 
in a health fair.  She gave a history of joint pain including 
the left hip that was off and on for some time.  She also 
reported having an injury to her left hip a few weeks ago.  
Examination of the left hip was unremarkable and she was 
assessed with generalized arthritis.  Thereafter the records 
from 2000 and 2001 reflect complaints of multiple joint pain, 
but no specific findings regarding the left hip.  

In December 2003, she was seen for complaints of left knee 
pain and left hip pain, with a history of the same left hip 
hurting in 1997 after she slipped and fell on ice.  She was 
assessed with left hip pain.  X-rays from the same month of 
the left hip were negative.  

The Veteran testified at her July 2005 DRO hearing about her 
left hip saying that she slipped and fell on it in service 
when running up stairs during training, and was told it was 
too late to go to sick call.  She indicated she fell on it 
again the next morning when making her bed.  She testified 
that she went to sick call and was diagnosed with bruised 
left hip.  She testified that she never had any physical 
therapy on the left hip and took Emtipin for pain.  She 
related a similar history of the left hip injury and of 
subsequent problems in various written statement submitted in 
the claims folder, dating back to her claim of August 2003.

VA records from 2005 and 2006 note complaints of chronic pain 
issues which include the left hip, with an April 2006 note 
describing pain issues in multiple joints, including the left 
hip.  

The Veteran underwent a VA examination in September 2005, 
which included claims file review, with a history of having 
injured her left hip trying to run and falling down in 1980.  
She was noted to have been treated in a clinic for this.  Her 
hip was still painful and she occasionally had sharp pain at 
a level of 6/10.  There was no instability or flareups or 
additional loss of motion.  Examination revealed her left hip 
was normally aligned without swelling or deformity.  The hip 
was not tender to palpation.  Her range of motion was full on 
active and passive motion without complaints.  The X-ray was 
within normal limits.  There was no additional loss of motion 
due to pain, fatigue, weakness or lack of endurance on 
repetitive use.  The examiner opined that it was not likely 
that her complaints could be linked to inservice onset.  

Throughout the pendency of her appeal, the Veteran has 
contended ongoing left hip problems have existed since her 
initial injury.  

Based on a review of the foregoing, the Board finds that the 
preponderance of the evidence is against granting service 
connection for a residuals of a left hip injury.  The injury 
to the left buttock and hip treated in service following a 
fall is shown to have been acute and transitory and resolved 
without residuals.  

Thereafter the record was silent for any left hip problems 
until April 1997, when she reported having fallen 3 times on 
November 1995, October 1996 February 1997.  She reported 
additional intercurrent injury of this hip due to fall 
problems  in October 1999 and in December 2002.  

Additionally a diagnosis of DJD was not shown by post service 
X-rays which were repeatedly normal, including the September 
2005 VA examination.  Thus there is no evidence of arthritis 
shown within a year after discharge.  The medical evidence 
does not reflect a continuity of symptoms after service, but 
is more suggestive of left hip problems following numerous 
post service injuries, and does not show onset of arthritis 
within one year of discharge from service.  Service 
connection is not shown on a direct basis, pursuant to 38 
C.F.R. § 3.303, and the presumptions of 38 C.F.R. § 3.307 and 
3.309 do not apply.  

While the Veteran has testified as to having ongoing symptoms 
of left hip problems since service, and is competent to 
relate her symptoms, this lay testimony is outweighed by the 
medical evidence showing no objective evidence of a chronic 
left hip disorder until many years post service, following 
multiple falls.  In essence, the Board affords the Veteran's 
lay statements less probative weight in light of the lack of 
corroborating medical evidence upon discharge from service 
and for so many years thereafter.  While she is competent to 
relay her history of left hip complaints and symptoms, she is 
not competent to provide medical testimony indicating that 
the left hip symptoms she felt were the onset of a currently 
diagnosed condition.  Her lay contentions regarding this 
symptomatology are outweighed by the available medical 
evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.)  Here the 
medical evidence, reflecting lack of disability for years 
after service, along with intercurrent injury, outweighs her 
contentions regarding continuity of symptoms.  

In this case, the competent medical evidence includes an 
unfavorable VA medical opinion from the September 2005 VA 
examination, where the examiner opined that the current left 
hip complaints were not likely related to service.  

In sum, the preponderance of the evidence is against a grant 
of service connection for residuals of a left hip injury, and 
the application of the benefit of the doubt does not apply in 
this instance.  






ORDER

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a left hip injury is 
denied.  


REMAND

The Board finds that it is necessary to again remand the 
issues of entitlement to service connection for chronic 
urinary tract infection and for the sprained ankle issue.

Regarding the chronic urinary tract infection issue, the 
Veteran submitted a written statement in April 2010, which 
was not reviewed by the RO, and contained new and potentially 
pertinent evidence regarding the urinary tract infection.  
The Veteran is noted to have alleged in this statement that 
she was treated for a kidney stone in September or October of 
1989 and was treated at a Morton Plant Hospital in 
Clearwater, Florida.  When discussing her urinary tract 
infections (referred to by her as kidney infections), she 
also cited to having treatment at Pinellas County Health 
Department in Clearwater, Florida and Pinellas Park Health 
Department in Pinellas Park, Florida.  Although she wrote 
down the complete addresses to these facilities, she did not 
provide the dates of treatment.  It does not appear that such 
records have been obtained, and as they could have bearing on 
this matter, should be obtained.  

The Veteran also pointed out that she had 2 surgeries on her 
bladder while in Saginaw, Michigan sometime between 2002 and 
2006.  A review of the VA records show that in September 
2003, she was diagnosed with urethral stenosis and was 
advised to undergo cystoscopy and urethral dilation.  In June 
2004 she underwent a cystoscopy for interstitial cystitis, 
and was diagnosed with this condition, along with urinary 
tract infection in July 2004.  However, there are no other 
postsurgical records pertaining to the findings from the 
surgery, nor are there any records documenting a second 
surgery which the Veteran claims she underwent.  Thus it 
appears that the VA records pertaining to her bladder 
condition are incomplete and an effort should be made to 
obtain all complete records regarding her treatment for 
interstitial cystitis.

Regarding the sprained ankle issue, this matter was remanded 
in May 2008, in part, because there was confusion as to 
whether the Veteran had intended the appeal to encompass the 
right ankle, the left ankle or both ankles.  On remand, the 
RO was asked to clarify which ankle, (or whether both ankles) 
was or were on appeal.  The remand pointed out the need for 
the RO to contact the veteran to determine and specify 
whether the right or left ankle (or both) is/are the 
subject(s) of this appeal, ensure that all proper development 
is taken with regard to that claim, and ensure that it is 
properly adjudicated at the agency of original jurisdiction.

However, no such clarification took place, and the Veteran 
was never contacted by the RO and asked to clarify the issue 
on appeal.  The RO in the April 2010 supplemental statement 
of the case has continued to refer to this issue in terms of 
entitlement to service connection for sprained ankle, without 
specifying which ankle was on appeal, although the discussion 
referred to right foot and ankle problems.  

Further adding to the confusion are statements submitted by 
the Veteran in June 2009 and April 2010.  In June 2009 she 
described twisting her right ankle twice in service in 1980 
and 1986, but then mentioned wearing air casts on both 
ankles.  In April 2010, she reported ankle problems in 
service, but did not specify which ankle she was referring 
to.  She also described wearing braces on both ankles and 
reported that she has had to depend on her left ankle, and it 
too has weakened.  This appears to raise the possibility of a 
claim for service connection for the left ankle based on 
aggravation, but yet remains unclear.   

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Here, it does not appear 
that the AOJ carried out all of the specific REMAND 
instructions, as it remains unclear which ankle the Veteran 
wishes to establish service connection for.

On remand, the RO must: contact the veteran to determine and 
specify whether the right or left ankle (or both) is/are the 
subject(s) of this appeal, ensure that all proper development 
is taken with regard to that claim, and ensure that it is 
properly adjudicated at the agency of original jurisdiction.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her that 
she specify which ankle, left or right, 
(or both), is the subject of her appeal of 
her claim for service connection for 
residuals of a sprained ankle.  If 
additional development (such as an 
examination with opinion) is in order to 
properly address the claim, such 
development should be provided.

2.  The RO should contact the Veteran and 
ask that she identify all sources of 
treatment for any bladder or kidney 
disorder since her June 2004 cystoscopy 
and to clarify the dates of treatment she 
received for her bladder condition when 
she was treated by the Pinellas County 
Health Department in Clearwater, Florida 
and Pinellas Park Health Department in 
Pinellas Park, Florida.  She should be 
asked to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified (to include those 
identified by her as the Morton Plant 
Hospital in Clearwater, Florida; the 
Pinellas County Health Department in 
Clearwater, Florida; and the Pinellas Park 
Health Department in Pinellas Park, 
Florida.)  Copies of the medical records 
from all sources (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  If requests for any 
private or non-VA government treatment 
records are not successful, the AOJ should 
inform the Veteran of the non-response so 
that she will have an opportunity to 
obtain and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of her claims.  38 
C.F.R. § 3.159 (2009).

3.  Thereafter, if additional pertinent 
evidence is received following the 
completion of #2, the RO should return the 
claims folder to the examiner who 
conducted the most recent VA genitourinary 
examination of April 2010.  If the 
examiner is no longer available, the 
claims folder should be forwarded to an 
appropriate examiner to determine the 
nature and likely etiology of the 
Veteran's claimed bladder disorder, to 
include recurrent urinary infections.  The 
specialist should determine whether any 
claimed disabilities involving recurrent 
urinary infections are due to or 
aggravated by service.  If an examination 
is deemed necessary to address this 
matter, one should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner and the 
examination reports must be annotated in 
this regard.  The examiner is requested to 
review the pertinent medical records, 
examine the appellant if deemed necessary, 
and provide a written opinion as to the 
presence, etiology and onset of her 
claimed urinary tract disorder.

Specifically the examiner is requested to 
provide an opinion as to (1) whether the 
Veteran has a current disability or 
disabilities involving the bladder, to 
include recurrent urinary infections; (2) 
whether any diagnosed disability involving 
the bladder, to include recurrent urinary 
infections, at least as likely as not 
(i.e., at least a 50/50 probability) began 
in service, to include as a result of 
service.  In addressing the etiology 
questions for any diagnosed disability 
involving the urinary tract, the examiner 
must discuss the service treatment records 
showing urinary complaints/possible UTI 
and post service records.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

4.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the claims on appeal, 
with consideration of the additional 
evidence received since the statement of 
the case.  If any benefit sought remains 
denied, the RO should furnish the veteran 
and her representative a supplemental 
statement of the case and afford the 
applicable time period during which the 
veteran can respond.  Thereafter, the RO 
should return the case to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claims.  No action by 
the Veteran is required until she receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on her claims.  38 C.F.R. § 3.655 
(2009).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


